               Case 1:20-cv-02650-JMF Document 11 Filed 08/10/20 Page 1 of 1




                                   ZEICHNER ELLMAN & KRAUSE                                     LLP
                                                  1211 AVEN UE O F T HE A ME RICAS
                                                    NEW YORK, NEW YORK 10036
                                                        TEL: (212) 223-0400

YOAV M. GRIVER
  (212) 826-5338                                                                                                    WWW.ZEKLAW.COM
ygriver@zeklaw.com


                                                                      August 8, 2020

           BY ECF
           Honorable Jesse M. Furman
           United States District Judge for
            the Southern District of New York
           40 Centre Street, Room 2202
           New York, NY 10007

                                National Union v. Decton, Inc., 1:20-cv-02650-JMF
                                          (Joint Status Report to Court)

           Dear Judge Furman:

                          I represent plaintiff National Union Fire Insurance Company of Pittsburgh,
           Pa. (“National Union”), but write on behalf of both National Union and defendant
           Decton, Inc. (“Decton”). Per the Court’s June 8, 2020 Order (Docket No. 9), we write to
           provide the Court with an update on the status of this matter.

                           At the present time, the parties are nearing a settlement and are hopeful
           that we can do so within the next 30 days. Accordingly, we ask that the Court stay this
           matter for an additional 30 days, or to a date thereafter convenient to the Court.

                          We appreciate the Court’s continued attention to this matter during these
           uncertain times.

                                                                      Respectfully submitted,

                                                                         /s/ Yoav M. Griver
                                                                      Yoav M. Griver
                                                                      Attorney for plaintiff National Union

          Application DENIED. The stay is hereby lifted and the initial conference is reinstated and rescheduled
          to September 15, 2020, at 3:30 p.m. The parties should inform the Court before then if they reach a
          settlement in principle, in which case the Court will issue a 60-Day Order of Dismissal. The Clerk of
          Court is directed to terminate ECF No. 10. SO ORDERED.



          August 10, 2020

                 N E W Y O R K | C O N N E C T IC U T | N E W J E R S E Y | W A S H I N G T O N , D . C . | T E L A V I V
